FILE COPY




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                        January 11, 2022

                                      No. 04-22-00019-CR

                                      Sandra Jo SMALL,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                 From the 198th Judicial District Court, Bandera County, Texas
                               Trial Court No. CR-XX-XXXXXXX
                         Honorable M. Rex Emerson, Judge Presiding


                                         ORDER

       The reporter’s record was due to be filed with this court on January 6, 2022. See TEX. R.
APP. P. 35.1. After the due date, court reporter Paula Beaver filed a notification of late record.
She requested a sixty-seven-day extension of time to file the record.
        The reporter’s request for an extension of time to file the reporter’s record is GRANTED
IN PART. See id. R. 35.3(c) (limiting an extension in a regular appeal to thirty days). The
reporter’s record is due on February 7, 2022. See id.
        If the reporter’s record is not filed with this court by February 7, 2022, any further
requests for additional time to file the record must be accompanied by a signed, written status
report. The report must describe the transcript by day with the date, description, page counts,
and remarks for each day. The page counts must include the total number of pages, the number
of pages edited, proofread, and formatted into the required electronic form (including
bookmarks). The report may describe any unusual aspects of the record. The report must
describe any problems the court reporter reasonably believes may delay the completion of the
record beyond the extended date. A preferred form for the status report, with an accompanying
example, is attached.


                                                     _________________________________
                                                     Patricia O. Alvarez, Justice
                                                                             FILE COPY

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of January, 2022.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court